Citation Nr: 1109541	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease, both knees prior to February 27, 2010; and separate disability ratings greater than 10 percent for degenerative joint disease for the right and left knees beginning February 27, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to November 1985, November 2003 to May 2005, and is currently on active duty beginning August 2008.  It also appears that the Veteran also had several periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) with the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California which denied service connection for pes planus and a December 2006 rating decision of the VA RO in San Diego, California which granted service connection for degenerative joint disease, bilateral knees assigning an initial 10 percent disability rating effective June 12, 2006.  This case was subsequently transferred back to Los Angeles, California.

This case was before the Board in September 2009 whereby the Board remanded the case for development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

By rating decision dated in December 2010, the RO assigned separate 10 percent disability ratings for each knee effective February 27, 2010.  However, the claims for higher ratings for both the knees remain before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  The claims are as noted on the title page.  


FINDINGS OF FACT

1.  There is competent evidence that the Veteran's bilateral pes planus existed prior to his second period of military service and no evidence that the Veteran's pre-existing bilateral pes planus increased in severity during service. 

2.  Prior to February 27, 2010, the Veteran's degenerative joint disease, both knees, was manifested by subjective complaints of pain and objective findings of no loss of motion.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  

3.  Beginning February 27, 2010, the Veteran's degenerative joint disease, right knee, has been manifested by subjective complaints of pain and objective findings of loss of motion from 0 to 120 degrees.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  

4.  Beginning February 27, 2010, the Veteran's degenerative joint disease, left knee, has been manifested by subjective complaints of pain and objective findings of loss of motion from 0 to 120 degrees.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus in service is not established.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  The criteria for an initial disability rating greater than 10 percent for degenerative joint disease, both knees prior to February 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2010).

3.  The criteria for a disability rating greater than 10 percent for degenerative joint disease, right knee, beginning February 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2010).

4.  The criteria for a disability rating greater than 10 percent for degenerative joint disease, left knee, beginning February 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that bilateral pes planus is related to his service with the United States Army from August 1985 to November 1985 and again from November 2003 to May 2005.  Specifically, the Veteran argues that he first developed bilateral pes planus during military service.  The Veteran also asserts that his service-connected degenerative joint disease of both knees is more disabling than evaluated both prior to and beginning February 27, 2010.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  An individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status.  Paulson v. Brown, 7 Vet. App. 466 (1995); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service connection is also permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins, 1 Vet. App. at 477.  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Once service connection has been awarded a disability rating is assigned.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Analysis

1.  Bilateral pes planus

Periodic examinations for the National Guard show normal feet in May 1985 and September 1989.  A February 1999 National Guard examination report shows an impression of mild, asymptomatic flat feet.  The report of an October 2003 enlistment examination report, prior to the Veteran's second period of active duty, shows a diagnosis of pes planus, moderate, asymptomatic.  The report of a May 2005 post-deployment Health Assessment included the Veteran's complaint of numbness in the foot, but the examiner noted "no medical issues."  No referral was indicated.  

The Veteran left active duty in May 2005 was afforded a general VA examination in June 2005.  At that time the VA examiner noted that there was no evidence of pes planus on weight bearing X-ray for either foot.  However, the examiner did note post-traumatic changes on nonweightbearing; specifically, d post-traumatic changes in the proximal phalanx of the big toe, calcaneal spurs, for each foot.  The diagnosis was bilateral flat feet with weightbearing.

Given the inconsistency between the x-ray studies which showed no evidence of pes planus on weight bearing and the diagnosis of such a condition, the Board remanded the claim to obtain another examination and medical opinion.  The Veteran was afforded a VA joints examination in February 2010 at which time he reported that his feet had been bothering him since 1999.  Flare-ups occur in activity related fashion. He mostly complained of cramping under the arches and he had difficulty ambulating when he had flare-ups which occurred with extensive activity. He had found relief with the use of pads in his feet.  There was no clear etiology for why the Veteran's foot pain developed and the Veteran could not recall any trauma.  In addition to Ibuprofen, stretching exercises helped with his feet symptoms.  

Following physical examination, the diagnosis was bilateral pes planus deformities.  The examiner noted that the Veteran's pes planus deformities did not appear to have occurred secondary to trauma, or from any activities during his military service from 2003 to 2004; it appeared that these were natural pes planus deformities.  Therefore, the examiner opined that it was less likely than not that the Veteran's pes planus deformities were caused by his military service.  With regard to whether there was a measurable increase in severity for the Veteran's bilateral foot disorder between November 2003 and May 2005, or whether this was due to natural progression of the disability, the examiner indicated that he could not answer this without resort to mere speculation.  Significantly, the examiner went on to say that the Veteran had pes planus of his feet for his whole life and people with pes planus deformities had lower endurance on full weightbearing activities.  Thus, in the examiner's opinion, it was more likely than not that the Veteran's progression of symptoms of his feet was due to the natural progression of his foot structure.  

As above, the October 2003 enlistment examination for the Veteran's second period of active service noted a diagnosis of pes planus.  Thus, the presumption of sound condition at service entrance does not attach in this case.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  The primary question then is whether his pes planus is shown to have increased in severity during the period of active service that began in October 2003. 

On the basis of all the evidence of record pertaining to the manifestations of the Veteran's pes planus prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  

While a diagnosis of pes planus was noted on the October 2003 enlistment examination, characterization was moderate pes planus, asymptomatic.  The May 2005 Health Assessment did not note any pertinent defects or diagnoses.  The report of a VA examination conducted in June 2005, one month after separation, did not address the question of aggravation; however, the February 2010 VA examiner opined that it was more likely than not that the Veteran's progression of symptoms of his feet was due to the natural progression of his foot structure.  

The Veteran has alleged that his pes planus was aggravated during military service.  However, where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his pes planus during military service are vague, in that he has reported an increase in his pes planus during military service but has not cited to any specific incidents which would support this allegation.  His statements are also inconsistent with the evidence as a whole as during both the June 2005 and February 2010 VA examinations, the Veteran reported a history of pes planus beginning in 1999, prior to his second period of active service.  Accordingly, the lay statements concerning the aggravation of the Veteran's pes planus during military service do not constitute competent or credible medical evidence.

As such, there is no basis for service connection for bilateral pes planus on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service. 

2. Degenerative joint disease, both knees

The Veteran's service treatment records show several complaints regarding the knees beginning in 1988 when he injured his right knee while playing football in the National Guard.  Records also show that he underwent surgery on the right knee sometime in 1988/1989.  It also appears that the Veteran reinjured his right knee in 2003 and underwent meniscectomy and debridement in 2007.    

The Veteran filed a claim for service connection for a bilateral knee disorder in June 2006 and by rating decision dated in December 2006, the RO granted service connection for degenerative joint disease, bilateral knees and assigned a single, 10 percent disability rating effective June 12, 2006.  By subsequent rating decision dated in December 2010, the RO separated the Veteran's bilateral knee disorder into two separate disabilities, right knee degenerative joint disease and left knee degenerative joint disease, assigning separate 10 percent disability ratings effective February 27, 2010.  

The Veteran's service-connected bilateral knee disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) "5003-5260."  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that degenerative arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of flexion under Diagnostic Code 5260. 

Pursuant to DC 5003, degenerative arthritis is to be evaluated based on the limitation of motion of the joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If the joint is affected by limitation of motion but the limitation of motion is non-compensable under the appropriate diagnostic code, a 10 percent rating applies for each such group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups. A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004. 

Also for consideration, is DC 5257 which provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A veteran who has arthritis and instability in his knee may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee) and 5258 (dislocated semilunar cartilage).  

Evidence relevant to the current level of severity of the Veteran's bilateral knee disabilities includes VA examination reports dated in June 2005 and February 2010 and VA outpatient treatment reports dated from April through May 2006.  

The June 2005 VA examination is a general examination which was performed prior to the Veteran's claim for the knees.  The Veteran reported a history of right knee arthroscopic surgery in 1988 for torn cartilage playing football and right knee surgery for avulsion fracture in 1993 status-post arthroscopic surgery.  There were no findings reported regarding either knee.  

A VA outpatient treatment report dated in May 2006 shows complaints of bilateral knee pain off and on for the past two years.  The Veteran indicated that the right knee was worse than the left.  The knee pain was reportedly exacerbated while stationed in the Philippines from February to March 2006.  He indicated that the pain can be sharp or dull and that the pain did not radiate.  At the time of the examination the knee pain was 4/10 on a numerical pain scale.  The pain was worse after standing from being at rest.  The Veteran indicated that his knees had given out on him several times, but never to the point where he has fallen to the ground.  The pain was exacerbated with kneeling and walking down hill.  The pain was reduced with ice, heat, and weight lifting.  The Veteran had tried using Ibuprofen intermittently which reduced his pain somewhat, but he had never taken any NSAID (non-steroidal anti-inflammatory drug) for an extended course.

Physical examination revealed full range of motion, flexion to 140 degrees and extension to 0 degrees.  There was no evidence of swelling or effusion.  There was also no evidence of instability.  There was tenderness to palpation over the femoral tibia joints.  X-rays revealed moderate degenerative joint disease with patella spurring.  A diagnosis of bilateral knee pain secondary to osteoarthritis was given.

During the February 2010 VA examination the Veteran related the history of his initial injury and subsequent surgery.  He stated that in 2003, while he was in Iraq, he reinjured the right knee and had mechanical symptoms that developed afterwards.  In 2007 he underwent a meniscectomy and debridement for those symptoms.  

With regard to his left knee, he felt that his left knee disorder was secondary to his right knee.  He described constant pain with twice a month flare-ups.  He reportedly took Ibuprofen and Relafen for pain control.  He wore a brace but did not use any other assistive devices.  Functionally for both knees he was limited in that he could not kneel or bend for a prolonged period of time and had trouble climbing stairs.  The pain was not radiating and was not incapacitating.  

Upon physical examination of the right knee, the Veteran walked with a mild antalgic gait.  He had mild tenderness to palpation along the joint line.  He had 5/5 flexion and extension strength.  His knee was stable to varus, valgus, and posterior stress testing, but had mild anterior laxity.  Range of motion was 0 to 120 degrees.  Range of motion was not limited by pain, weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion or flares.  Upon examination of the left knee, the Veteran had tenderness to palpation along the medial and lateral joint line.  He had a mild effusion and 5/5 flexion and extension strength.  The left knee was stable to varus, valgus, anterior, and posterior stress testing.  Range of motion was 0 to 120 degrees and was not limited by pain, weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion or flares.  

X-ray examination of the knees demonstrated degenerative changes, both knees, with the right knee being worse than the left knee.  The impression was bilateral knee degenerative joint changes, right worse than left.  

The examiner further indicated that the Veteran suffered a traumatic injury to his right knee in 1988, and more than likely underwent arthroscopic debridement of his meniscus given the injury mechanism.  He subsequently had another meniscal debridement in 2007.  Therefore, the examiner opined that the Veteran's arthritis was more likely than not as a result of his meniscal injuries, and his arthritis was posttraumatic on the right knee.  The examiner also opined that the Veteran's left knee arthritis may be due to compensation from his right knee pathology.  The left arthritis was mild to moderate in nature and was at least as likely as not caused by complication for his right knee pathology.     

There are two periods of time at issue here: prior to February 27, 2010 during which the RO has assigned a combined 10 percent disability rating for both knees; and from February 27, 2010 to the present during which the RO assigned separate disability ratings of 10 percent for each knee.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Fenderson.

a. Prior to February 27, 2010

Given the evidence of record, the Board finds that an initial disability rating greater than 10 percent for degenerative joint disease, both knees, is not warranted prior to February 27, 2010 under the schedular criteria.  The Veteran's range of motion did not meet the criteria for a compensable rating under either DC 5260 or DC 5261 prior to February 27, 2010.  He had full range of motion as was reported in the June 2006 VA outpatient treatment report.  Thus, a rating in excess of 10 percent for both knees based on limitation of motion is not warranted.   

Also, as there is no evidence of instability or subluxation, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such findings.  Thus, DC's 5256, 5257, and 5258 are not for application prior to February 27, 2010.  
 
The Board also finds that an initial compensable disability rating prior to February 27, 2010 is not warranted for the Veteran's degenerative joint disease, both knees under DeLuca.  While the Veteran complained of bilateral knee pain prior to February 27, 2010, he had full range of motion in his knees as was noted in the June 2006 VA outpatient treatment report.  Thus, the Board finds that this pain is already reflected in the currently assigned 10 percent ratings for limitation of motion of each knee.  The Board acknowledges the Veteran's subjective complaints of pain in his knees, aggravated by use.  However, in the absence of any accompanying clinical findings supporting functional loss, the Board finds that the currently assigned 10 percent rating prior to February 27, 2010 adequately reflects the level of disability in the Veteran's knees, and there is no basis for a higher rating based on pain or loss of function.  No true fatigability, weakness, lack of endurance, or incoordination in the Veteran's knees was noted.  Pain on repetitive use was the primary functional impact on the Veteran's knees.  As such, the evidence does not warrant a higher rating pursuant to DeLuca.

b. Beginning February 27, 2010  

Given the evidence of record, the Board finds that disability rating greater than 10 percent is not warranted for either knee beginning February 27, 2010 under the schedular criteria.  The flexion to 120 degrees for both knees as reported in the February 2010 VA examination does not warrant a rating higher than 10 percent under DC 5260.  Furthermore, the Veteran had full extension in both knees as reported in the February 2010 VA examination and is therefore not entitled to a separate rating for loss of extension under DC 5261.  Thus, a rating in excess of 10 percent for either knee based on limitation of motion is not warranted.  

Also, as there is no evidence of instability or subluxation, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such findings.  Thus, DC's 5256, 5257, and 5258 are not for application beginning February 27, 2010.  

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The February 2010 VA examiner indicated that the Veteran's range of motion of 0 to 120 degrees was not additionally limited by pain, weakness, incoordination, fatigability, or lack of endurance on three repetitions of motion or flares.  Although the Veteran's range of motion of the knees is slightly limited, the Board finds that this pain is already reflected in the currently assigned 10 percent ratings for limitation of motion of each knee.  The Board acknowledges the Veteran's subjective complaints of pain in his knees, aggravated by use.  However, in the absence of any accompanying clinical findings supporting functional loss, the Board finds that the currently assigned 10 percent ratings adequately reflect the level of disability in the Veteran's knees, and there is no basis for a higher rating based on pain or loss of function.  

Extraschedular Consideration

The February 2010 VA examination included the Veteran's report that he is currently employed as a track mechanic and there is no indication that he has missed work because of his service-connected knee disabilities.  Nevertheless, the competent medical evidence of record shows that his bilateral knee disorders are primarily manifested by pain and some limitation of motion.  The applicable diagnostic code used to rate the Veteran's disability provides for ratings based on limitation of motion.  See DCs 5260 and 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Substantially compliant notice was sent in May 2005, June 2006, April 2008, and December 2009 letters and the claim was readjudicated in a November 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for bilateral pes planus is denied.

An initial disability rating greater than 10 percent for degenerative joint disease, both knees prior to February 27, 2010 is denied.  

A disability rating greater than 10 percent for degenerative joint disease, right knee, beginning February 27, 2010 is denied.

A disability rating greater than 10 percent for degenerative joint disease, left knee, beginning February 27, 2010 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


